Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the aft cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the forward cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 is recites, “the first dividing wall and second dividing wall are separately formed from each other, but both are integrally formed with the rib.”  This leaves the office unclear as to the intent of “Separately”  As the piece are all three integral through the rib, they are one solid piece, they are connected by force transference and direct contact and manufactured as a whole.  The office is unclear as to if separately formed means they axially spaced, and while of one piece, the segments labeled first and second dividing wall do not touch, though this distinction is arbitrary when they are of the same piece and technically one element with separate sections labeled. It could also mean that the elements were formed at separate times during the integral formation process, but this would be product-by-process at best and not immediately clear.  For compact prosecution the office will presume this means the physical locations of the two parts of the integral component that are labelled forward and aft dividing wall do not overlap, even though they are part of and integral with the same element (rib.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-28, 30, 32, 34-35, 39-40 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 8,734,108 to Liang (L1).

In Re Claim 21:
L1 shows:
	An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge; [Figures 1 and 2a show the standard blade elements applicant has claimed here.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge; [Figure 2 and 3 show an outer wall surface.]
	A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib further extending radially from the inner end to the outer end; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	A pre-impingement chamber(Fig. 3, 21, 22); [Col. 3, ll. 16-59.]
	A post-impingement chamber surrounding the first pre-impingement chamber; [Figures 2 and 3 show there is space between the outer wall and the impingement chamber where the impingement flow exits into.]
	A dividing wall separating the first pre-impingement chamber from the first post-impingement chamber; and [Figures 2 and 3 show the impingement chamber is formed by a wall.]

In Re Claims 22-28, 30, 32:
L1 shows:
	The airfoil of claim 21, wherein:
	(Claim 22) the outer wall, rib and dividing wall are integrally formed as a single monolithic component. [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]
	(Claim 23) A plurality of cooling holes(25, 26) defined in the dividing wall, the plurality of cooling holes including a first, second and third plurality defined at respective first, second and third radial locations along the dividing wall. [Figure 2 shows for example a grouping of cooling holes (26) at a lowest radial location of cavity 21.  Same cavity 21 has radial cooling holes (25) all located at a second radial location.  Further, Figure 2 and 3 in combination show a series of holes (26) along the upper leading edge at a third radial location for cooling the leading edge in shower as part of cavity 21.]
	(Claim 24) claim 23, the plurality of first, second and third cooling holes are located at different axial locations.  [Figures 2 and 3, show the third plurality leading edge cooling holes are forward axially spaced.  They show the first plurality of lower cooling holes are all axially adjacent the central rib.  A selection of the second plurality of cooling holes (25) can be selected to be located in an axial location that extends behind the lower portion of cavity 21 axially, but are not located in the leading edge portion of cavity  (21) thus fill a different axial location than those groupings.]
	(Claim 25) The pre impingement chamber (21) and post impingement chamber are defined forward of the rib. [See Figure 2 and 3.]
	(Claim 26) the pre-impingement chamber (22) and post-impingement chamber are defined aft of the rib. [See Figures 2 and 3.]
	(Claim 27) the dividing wall comprises a forward dividing wall segment defining a forward pre-impingement chamber (21) and a forward post-impingement chamber and an aft dividing wall segment defining an aft pre-impingement chamber (22) and an aft post-impingement chamber, and wherein each of the forward dividing wall segment and the aft dividing wall segment are integrally formed with the rib. [Figures 2 and 3 show that there are forward and aft impingement segments and dividing walls in forward and aft sections of the blade. [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]
	(Claim 28) wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge, wherein the rib separates the cavity into a forward cavity and an aft cavity, and wherein the dividing wall wraps around the forward cavity adjacent the pressure side, the suction side, and the leading edge to define the pre-impingement chamber (21) and the post -impingement chamber. [See Figure 3.]
	(Claim 30) wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge, wherein the rib separates the cavity into a forward cavity and an aft cavity, and wherein the dividing wall wraps around the aft cavity adjacent the pressure side, the suction side, and the trailing edge to define the pre-impingement chamber (22) and the post -impingement chamber. [See Figure 3.]
	(Claim 32) wherein the outer wall defines a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trailing edge, wherein the rib separates the cavity into a forward cavity and an aft cavity, and wherein the dividing wall comprises a first dividing wall segment and a second dividing wall segment,, the first dividing wall segment separately formed from the second dividing wall segment, each of the first dividing wall segment and the second dividing wall segment integrally formed with the rib. [In so far as this claim is definite, the physical locations of the two parts of the integral component that are labelled forward and aft dividing wall do not overlap, even though they are part of an integral with the same element (rib.) as can be seen in Figures 2 and 3.  Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]

In Re Claim 34:
L1 shows:
	An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge; [Figures 1 and 2a show the standard blade elements applicant has claimed here.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge, the outer wall defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trialing edge, [Figure 2 and 3 show an outer wall surface and the inner (divided) cavity formed.]
	A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib further extending radially from the inner end to the outer end, the rib dividing the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	An impingement baffle (around element 21, 22) integrally formed with the rib, the impingement baffle disposed in one of the forward cavity and the aft cavity. [Col. 3, ll. 16-59 give impingement structures.  Figures 2 and 3 give location. Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]

In Re Claims 35 and 39
L1 shows:
	The airfoil of claim 34, wherein:
	(Claim 35) the rib extends linearly from the pressure side to the suction side. [Figure 3 shows the rib extends in a linear manner from pressure so suction side.]
	(Claim 39) the outer wall, rib and dividing wall are integrally formed as a single monolithic component. [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]
	 
In Re Claim 40:
L1 Shows:
An airfoil, comprising: [Fig. 1.]
	A concave pressure side opposite a convex suction side and an inner end radially spaced apart from an outer end, the pressure side and the suction side extending axially from a leading edge to a trailing edge; [Figures 1 and 2a show the standard blade elements applicant has claimed here.]
	An outer wall defining the pressure side, suction side, leading edge, and trailing edge, the outer wall defining a cavity within the airfoil between the pressure side, the suction side, the leading edge, and the trialing edge, [Figure 2 and 3 show an outer wall surface and the inner (divided) cavity formed.]
	A rib extending within the airfoil from the pressure side of the outer wall to the suction side of the outer wall, the rib dividing the cavity into a forward cavity and an aft cavity; [Figures 2 and 3 show a centralized rib that separates a fore and aft section.]
	An impingement baffle (around element 21, 22) integrally formed with the rib, the impingement baffle extending from the rib into one of the forward cavity and the aft cavity. [Col. 3, ll. 16-59 give impingement structures.  Figures 2 and 3 give location. Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing. Either baffle can be selected as the baffle being claimed.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 31, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of WO 2015/0123017 to Spangler et al. (S1).

In Re Claim 29:
L1 teaches:
	The airfoil of claim 21, (and 28) wherein there is an impingement in the aft cavity. (See Claim 21, 28).

L1 does not teach:
	Wherein that impingement is the aft cavity is an insert and not part of a monolithic structure.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been taught by S1, that one of ordinary skill could replace an integral piece with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that damage to the separable part, can be replaced without replacing without having to replace the integral elements.  This would yield the limitation of the aft cavity impingement was an insert.

In Re Claim 31:
L1 teaches:
	The airfoil of claim 21, (and 30) wherein there is an impingement in the forward cavity. (See Claim 21, 30).

L1 does not teach:
	Wherein that impingement in the forward cavity is an insert and not part of a monolithic structure.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been taught by S1, that one of ordinary skill could replace an integral price with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that damage to the separable part, can be replaced without replacing without having to replace the integral elements.  This would yield the limitation of the forward cavity impingement was an insert.

In Re Claim 38:
L1 teaches:
	The airfoil of claim 34 wherein there is an impingement in the forward and aft cavity. (See Claim 34)

L1 does not teach:
	Wherein that one of the impingements is an insert separately formed from the airfoil.

While the office does not generally consider integral vs non-integral inventive, the office does provide this citation.

S1:
	It is known in the art of air-cooling through impingement of vanes, that an impingement baffle wall (76, 78)  can be either as separate pieces and inserts, or integral with a blade.  [Page 10, ¶54-56, Page 2, ¶14-16.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, to such that one of the impingement cavity walls was an insert instead of integral, as making integral vs non-integral is not generally inventive, and in this particular case it has been taught by S1, that one of ordinary skill could replace an integral price with an insert and visa versa, as part of a design and construction process, with an expectation of success.  Furthermore making structures separable has inherent advantages in that damage to the separable part, can be replaced without replacing without having to replace the integral elements.  This would yield the limitation of the one of the cavity impingements structures is an insert.

Claim(s) 33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of US 5,720,431 to Sellers et al. (S1).

In Re Claim 33:
L1 teaches:
	The airfoil of claim 21, wherein the rib is a first rib, and further comprising a second aft rib extending linearly with the airfoil from the pressure side to the suction side and extending radially from an inner end, [Figures 2 and 3.]
	Wherein the second rib is defined aft of the first rib, and wherein the outer wall, the first rib, the second rib, and the dividing wall are integrally formed as a single monolithic component.  [Col. 4, ll. 28-45 disclose the entire structure is formed as a single piece through metallic printing.]

L1 does not teach:
	The third rib extends radially from top to bottom creating an isolated third cavity.

S2 teaches:
	Three separate cooling bores (32) and several cooling channels that can be fed by those outwardly, in impingement style through passages (36) to outer cavities, (26). [Col. 3, ll. 10-29.]  Keeping this supply in multiple bores and at several locations, permits high, dedicated cooling air to reach each section of the blade when the pressure in downstream cavities beings to dwindle. [Col. 3, ll. 55-67, Col. 4, ll. 10.]  This provides acceptable pressure and cooling where air is the least supplied.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, such that the secondary ribs extended to the top creating four dedicated bores for delivering cooling air, rather than two, with two downstream sub bores, as taught by S2, this permits the pressure of the air delivered in each section of the blade including the leading and trailing sections to be replenished and enhance cooling in those regions.  This would yield the limitation of claim 33. 

In Re Claim 36:
L1 teaches:
	The airfoil of claim 34, the impingement baffle defines a plurality of cooling holes (Fig. 2, 25, 26) therein. 
	
L1 does not teach:
	There is a rib crossover hole. 

S2 teaches:
	Three separate cooling bores (32) and several cooling channels that can be fed by those outwardly, in impingement style through passages (36) to outer cavities, (26). [Col. 3, ll. 10-29.]  Keeping this supply in multiple bores and at several locations, permits high, dedicated cooling air to reach each section of the blade when the pressure in downstream cavities beings to dwindle. [Col. 3, ll. 55-67, Col. 4, ll. 10.]  This provides acceptable pressure and cooling where air is the least supplied.  Further that there are rib crossover holes Seen in Figure 2 and in Figure 3 which serve to provide additional redundancy cooling supply passages. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of L1, such that the rib included secondary rib crossover cooling holes, as taught by S2, such that should as the passages move outward, the cooling pressure in one dip the other can refresh the supply and pressure keeping them supplied.  This would yield the limitation of claim 36.

In Re Claim 37:
L1 as modified in claim 36 teaches:
	The airfoil of claim 36, wherein the rib and the impingement baffle define at least three chambers arranged in series, the rib crossover hole and the plurality of cooling holes fluidly connected the three chambers. [Figure 1 of S1 shows chambers 32, connected through rib(40) and outwardly through holes (36) .  The modified L1, would have flow that could pass from a higher pressure feed tube, through the rib to the lower pressure feed tube, and then outward, thus moving three chambers, from pre impingement cavity 1, through rib to pre impingement cavity 2, to the post impingement cavity 2.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0167269 to Itzel and US 7,871,246 to Liang describe the status of well-known impingement blades in the field wherein the structures are monolithic between rib, dividing wall and blade outer surface.  WITH REGARDS TO CLAIM 21 as it stands and claim 22.  The office notes US 6,905,301 to Tieman describes a very well-known in the art generic wherein the features of claim 21, could be met, and the “(insert Figure 3, 48)” (of claim 29 and 31) though given their 112 and the unclearness of dependency, and the method of compact prosecution above, the office felt this was best served as a note here. Absent claim 22, several dependent claims under 21 could be met by generic insert art serving as the baffle walls but were not listed given the predilection of monolithic formation in the other independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745